Citation Nr: 0433492	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for loss of lower teeth 
pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

A hearing was originally scheduled for the RO, but the 
veteran cancelled and asked that the case be forwarded to the 
Board on the evidence of record.


FINDINGS OF FACT

1.  All available pertinent evidence has been obtained. 

2.  There is no competent medical evidence which shows that 
the veteran lost lower teeth as a result of any instance of 
fault on VA's part in furnishing any medical or surgical 
treatment in 1980.



CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for loss of lower teeth in 1980 have not been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. § 3.358 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of this appeal, numerous changes have been 
made in the regulations with regard to the duty to assist, 
etc.  Suffice it to state that adequate evidence is of record 
for an equitable resolution of the question at hand without 
resortion to delay to obtain whatever additional collateral 
evidence may be somewhere available.  The veteran and other 
VA and private resources have indicated that no further 
records are now available.  Should pertinent records become 
available in the future, as noted by the RO, the claim can be 
reopened at that time.  However, at this time, the Board 
finds that all required development has taken place and that 
no further action is required in that regard.


Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997 
(as in this case).  VAOPGCPREC 40-97.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

As amended, 38 U.S.C.A. § 1151 (West 1991 & Supp. 2003) now 
provides that compensation under chapters 11 and 13 of 38 
U.S.C. shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2003).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(a).

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized. 38 C.F.R. § 3.358(b)(2).

Even more importantly to this particular case, however, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background and Analysis

The Board would note that tangentially, the veteran has also 
raised the issue of entitlement to service connection on a 
direct basis for loss of lower teeth.  In that regard, and as 
clearly identified by the RO in the SOC of July 2003, certain 
other criteria are in effect for purposes of entitlement to 
examinations or outpatient dental treatment.  Although he is 
not pursuing that claim herein, it should be noted that some 
of his teeth were so designated in the rating action of 1951, 
cited above.  No further action is either available or 
required on those issues at this time.

Service dental records show that in service, in 1943, the 
veteran was shown to have several lower teeth missing or 
replaced by denture.  In 1944, he had several teeth filled; 
notations were made relating to upper teeth as well as lower 
teeth.

In 1951, a search was made by VA for records relating to the 
veteran's dental care.  A notation was made on a VA Form 1-
2731 that he had had extraction and bridge work done and 
teeth filled in service.  

A dental rating work sheet, VA Form 8-563b, is of record 
dated in April 1951 reflecting dental findings in 1943, 1944 
and 1946.

A rating by the RO in April 1951 was to the effect that for 
purposes of outpatient treatment, teeth ## 14, 15, 16, 17 and 
32 were said to have been incurred in service.  

In 2001, the veteran filed a claim for loss of teeth.  He 
claimed that he had undergone treatment at VA in May 1980 
that resulted in the loss of his teeth.  He later stated that 
he had been gumming his food for 22 years and that he was 
accordingly entitled to compensation.

Numerous attempts were made to secure VA treatment records 
from the time of his separation from service until 2001.  A 
report was finally issued to the effect that the veteran had 
been seen at a VA facility from 1985, but that no records 
were available.

The veteran subsequently indicated that the only dental care 
he had gotten was from VA.  He had received care for other 
disabilities at two private facilities from which records 
were solicited and a few records obtained, in none of which 
were found dental-related complaints or care. 

A VA summary was received in October 2002, citing numerous 
specific dates when the veteran had had dental appointments 
for various purposes from the period from 1985 to 1992, but 
from which records were no longer available.  There were no 
references to any care in 1980.

The veteran has argued that since he alleges that he had VA 
care that resulted in removal of his lower teeth in 1980, 
that VA is obligated to find the records or allow his claim 
based on his allegations.  

In this case, every effort has been made to acquire the 
designated records, and none are available.  However, the 
duty to provide evidence is not simply an obligation placed 
on VA.  The veteran has not shown through any evidence other 
than his own allegations that he has residuals of any 
treatment rendered by VA.  And since he is not trained in 
medicine, he is unable to provide evidence in that regard.  
See Espiritu, op cit.

More importantly, he has provided no evidence whatsoever that 
any of the requirements of 38 U.S.C.A. § 1151 have otherwise 
been met.  Those requirements are set forth in detail above 
and include disability shown to be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  

Absent any of the requirements for the grant of a claim 
pursuant to 38 U.S.C.A. § 1151, the claim for compensation 
for removal of lower teeth must be denied.  In that regard, 
there is no equivocation in the evidence, and no reasonable 
doubt to be resolved.


ORDER

Entitlement to compensation benefits for loss of lower teeth 
pursuant to 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



